DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  The prior art taken alone or in combination failed to teach or suggest an apparatus, method and computer readable non-transitory medium comprising: receiving a digital representation of a scene, wherein the digital representation includes at least an image of a document; recognizing, based on discriminator characteristics derived from the image of the document, that a portion of the image of the document includes genomic sequence information of a patient; generate, based at least in part on a standardized format, a healthcare object with the genomic sequence information of the patient: and route at least a portion of information associated with the healthcare object to a destination, as recited in independent claims 22, 40, and 43, in combination with the other recited features of the claims.

The closest prior art found during extensive searching was Kim, et al. (US 2007/0072250 A1) and Kotwaliwale, et al. (US 2007/0065017 A1).  Kim discloses transforming serum proteomes from individuals into two-dimensional images, constructing a database consisting of a proteome standard, inputting a serum proteome from a subject of interest, transforming the serum proteome into an image, comparing the structure of the serum proteome pattern of the subject of interest with the proteome standard to determine whether the serum proteome of the subject is normal or abnormal (abstract).  Kotwaliwale discloses processing an image of a document to identify a genetic object in the image from a database of various genetic objects (abstract).  Kim and Kotwaliwale however fail to teach or suggest an apparatus, method and computer readable non-transitory medium comprising: receiving a digital representation of a scene, wherein the digital representation includes at least an image of a document; recognizing, based on discriminator not have been motivated to include these missing elements in an embodiment in the Kim and Kotwaliwale disclosures because it is not an obvious variation of Kim and Kotwaliwale to route a healthcare object to a destination according to routing rules configured to operate based on routing policies associated with the healthcare object.  Therefore, these features are not obvious because none of the prior art teaches or suggests a healthcare object discrimination apparatus, method and computer program product comprising: a healthcare object recognition platform coupled with a sensor interface that acquires a digital representation of each of a plurality of objects from a genomic analysis device, the platform including: a healthcare object discriminator that determines at least one object in the plurality of objects, the at least one object comprising a type of healthcare object, wherein the determination is based on discriminator characteristics derived from the digital representation of the at least one object, the type of healthcare object comprising genomic data, a healthcare object processor that produces at least one healthcare object according to an analysis of the type of healthcare object and the discriminator characteristics, the at least one healthcare object comprising one or more attributes, the one or more attributes comprising routing rules, wherein a value of the routing rules is determined based on the type of healthcare object, and a healthcare object router that routes the healthcare object to a storage device at a destination according to the routing rules that operate based on routing policies associated with the healthcare object, as recited in independent claims 22, 46, and 47, in combination with the other recited features of the claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 

Conclusion
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to JOSEPH BURGESS whose telephone number is (571)270-5547.  The Examiner can normally be reached on M-F 8:00AM-5:30PM.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, ROBERT MORGAN can be reached at (571)272-6773.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)217-9197 (toll-free).

Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
P.O. Box 1450
Alexandria, VA 22313-1450

or faxed to 571-273-8300.  Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:

Randolph Building
401 Dulany Street
Alexandria, VA 22314.
/JOSEPH D BURGESS/Primary Examiner, Art Unit 3626